UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 033-145620 China BCT Pharmacy Group, Inc. (Exact name of registrant as specified in its charter) Delaware 20-8067060 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) No. 102, Chengzhan Road, Liuzhou City, Guangxi Province, P.R.C. (Address of principal executive offices) (Zip Code) +86 (772) 363 8318 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company.) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) YesxNoo As of August 17, 2012, the registrant had 38,154,340shares of common stock outstanding. TABLE OF CONTENTS Explanatory Note Part I Financial Information Item 1. Financial Statements 1 Consolidated Statements of Income and Comprehensive Income (Unaudited) – Six Months Ended June 30, 2012 andJune 30, 2011 1 Consolidated Balance Sheets as of June 30, 2012 (Unaudited)and December 31, 2011 2 Consolidated Statements of Cash Flows (Unaudited) – Six Months Ended June 30, 2012 and June 30, 2011 4 Consolidated Statements of Stockholders’ Equity (Unaudited) - Six Months Ended June 30, 2012 6 Notes to Consolidated Financial Statements – June 30, 2012 (Unaudited)and December 31, 2011 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 Part II – Other Information Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered shares of Equity Securities and Use of Proceeds 42 Item 6. Exhibits 42 PART I—FINANCIAL INFORMATION Item 1. Financial Statements China BCT Pharmacy Group, Inc. Consolidated Statements of Income and Comprehensive Income (Stated in US Dollars) Three months ended Six months ended June 30, June 30, (unaudited) (unaudited) Sales revenue $ Cost of sales Gross profit Operating expenses Administrative expenses Selling expenses Total operating expenses Income from operations Non-operating income (expense) Interest income Other income Change in fair value of warrant liabilities Other expenses ) Finance costs ) Total non-operating income (expense) ) ) Income before income taxes Income taxes ) Net income Other comprehensive income Foreign currency translation adjustments Total comprehensive income $ Earnings per share – basic and diluted $ Weighted average number of shares outstanding – basic and diluted Reconciliation of net income to income applicable to common stock: Net income $ Less: dividends and accretion on preferred stock ) Income applicable to common stock $ See the accompanying notes to consolidated financial statements. 1 China BCT Pharmacy Group, Inc. Consolidated Balance Sheets (Stated in US Dollars) June 30, December 31, (Unaudited) (*) Assets Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Bills receivable Amounts due from related companies Other receivables, prepayments and deposits Inventories Deferred income taxes Total current assets Property, plant and equipment, net Land use rights, net Long-term deposits Goodwill Other intangible assets, net Deferred income taxes Other investment Total assets $ $ (*) Derived from audited financial statements See the accompanying notes to consolidated financial statements. 2 China BCT Pharmacy Group, Inc. Consolidated Balance Sheets (Cont’d) (Stated in US Dollars) June 30, December 31, (Unaudited) (*) Liabilities and stockholders’ equity Current liabilities Accounts payable $ $ Bills payable Other payables and accrued expenses Amounts due to directors Amounts due to related companies Income taxes payable Secured bank loans Other loans Retirement benefit costs Total current liabilities Secured long-term bank loans Warrant liabilities Retirement benefit costs Total liabilities Commitments and contingencies Convertible redeemable preferred stock Series A convertible, redeemable preferred stock: $0.001 par value; 20,000,000 shares authorized; 9,375,000 and zero shares issued and outstanding Stockholders’ equity Common stock: par value $0.001 per share; 150,000,000 shares authorized; 38,154,340 shares issued and outstanding Additional paid-in capital Statutory and other reserves Accumulated other comprehensive income Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ (*) Derived from audited financial statements See the accompanying notes to consolidated financial statements. 3 China BCT Pharmacy Group, Inc. Consolidated Statements of Cash Flows (Stated in US Dollars) Six months ended June 30, (Unaudited) Cash flows from operating activities : Net income $ $ Adjustments to reconcile net income to net cash flows (used in) provided by operating activities : Depreciation and amortization Deferred taxes ) Loss on sale of property, plant and equipment - Change in fair value of warrant liabilities ) ) Share-based compensation Changes in operating assets and liabilities, net of effects of acquisitions of distribution chains Accounts receivable ) Bills receivable ) ) Other receivables, prepayments and deposits ) ) Inventories ) ) Accounts payable Bills payable ) ) Other payables and accrued expenses ) ) Retirement benefit costs ) Income taxes payable ) Total adjustments ) Net cash flows (used in) provided by operating activities $ ) $ See the accompanying notes to consolidated financial statements. 4 China BCT Pharmacy Group, Inc. Consolidated Statements of Cash Flows (Cont’d) (Stated in US Dollars) Six months ended June 30, (Unaudited) Cash flows from investing activities : Additions to property, plant and equipment $ ) $ ) Net cash from acquisition of distribution chains - Payments to acquire intangible assets ) ) Proceeds from sale of property, plant and equipment - Change in long-term deposits ) ) Net cash flows used in investing activities ) ) Cash flows from financing activities : Advance/repayment to related companies ) Proceeds received from placement of preferred stock - Change in restricted cash ) Repayments to directors ) ) Proceeds from bank loans Repayments of bank loans ) ) Preferred dividend paid ) - Net cash flows provided by financing activities Effect of foreign currency translation on cash and cash equivalents Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental disclosures for cash flow information : Cash paid for : Interest $ $ Income taxes $ $ Non-cash financing and investing activities Dividends and accretion on preferred stock $ $ See the accompanying notes to consolidated financial statements. 5 China BCT Pharmacy Group, Inc. Consolidated Statements of Stockholders’Equity (Unaudited) (Stated in US Dollars) Accumulated Additional Statutory other Common stock paid-in and surplus comprehensive Retained No. of shares Amount capital reserves income earnings Total Balance, December 31, 2011 $ Net income - Foreign currency translation adjustments - Share-based compensation - Accretion of preferred stock to redemption - ) (2,502,772 ) Balance, June 30, 2012 $ See the accompanying notes to consolidated financial statements. 6 China BCT Pharmacy Group, Inc. Notes to Consolidated Financial Statements (Unaudited) (Stated in US Dollars) 1.Corporate information China Baicaotang Medicine Limited (the “Company”), formerly known as Purden Lake Resource Corp., which changed its name on December 24, 2009, was incorporated in the State of Delaware on November 30, 2006 as a limited liability company.The name of the Company was changed from China Baicaotang Medicine Limited to China BCT Pharmacy Group, Inc. on March 25, 2010. The Company is principally engaged in the production, distribution and retailing drugs in the People’s Republic of China (the “PRC”). Currently the Company has five subsidiaries: The Company’s Place/date of effective incorporation or ownership Common stock/ Principal Company name establishment interest registered capital activities Ingenious Paragon Global Limited (“Ingenious”) British Virgin Islands (“BVI”) / May 29, 2008 100% Authorized, issued and fully paid 50,000 common shares of $1 par value each Investment holding Forever Well Asia Pacific Limited (“Forever Well”) Hong Kong / January 10, 2008 100% Authorized, issued and fully paid 10,000 common shares of HK$1 each Investment holding Guangxi Liuzhou Baicaotang Medicine Limited (“Liuzhou BCT”) PRC / April 3, 1986 100% Registered and fully paid up capital RMB192,478,478 Investment holding and distribution of drugs Guangxi Liuzhou Baicaotang Medicine (Retail Chain) Limited (“BCT Retail”) PRC / October 30, 2001 100% Registered and fully paid up capital RMB3,000,000 Retail sales of drugs Guangxi Hefeng Pharmaceutical Company Limited (“Hefeng Pharmaceutical”) PRC / September 18, 2000 100% Registered and fully paid up capital RMB5,000,000 Production and sales of drugs 7 2.Basis of presentation The accompanying unaudited consolidated financial statements of the Company and its subsidiaries have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (the “SEC”) including the instructions to Form 10-Q and Regulation S-X.Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted from these statements pursuant to such rules and regulations and, accordingly, they do not include all the information and notes necessary for comprehensive consolidated financial statements and should be read in conjunction with our audited consolidated financial statements for the year ended December 31, 2011, included in our Annual Report on Form 10-K for the year ended December 31, 2011. In the opinion of the management of the Company, all adjustments, which are of a normal recurring nature, necessary for a fair statement of the results for the period presented herewith have been made.Results for the interim periods presented are not necessarily indicative of the results that might be expected for the entire fiscal year. 3.Summary of significant accounting policies Basis of consolidation The consolidated financial statements include the accounts of China BCT Pharmacy Group, Inc, and its subsidiaries; Ingenious, Forever Well, Liuzhou BCT, BCT Retail and Hefeng Pharmaceutical.All significant inter-company accounts and transactions have been eliminated in consolidation. Use of estimates The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernment entities.Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of US federal securities laws are also sources of authoritative US GAAP for SEC registrants.The Company’s financial statements are prepared in accordance with US GAAP, which may require the use of management estimates and assumptions. The accounts and estimates include, but are not limited to, the valuation of accounts receivable, inventories, warrant liabilities and share-based compensation, the estimation on useful lives of property, plant and equipment and intangible assets, and goodwill impairment.Actual results could differ from those estimates. Cash and cash equivalents Cash and cash equivalents include all cash, deposits in banks and other highly liquid investments with initial maturities of three months or less.As of June 30, 2012 and December 31, 2011, the cash and cash equivalents were mainly denominated in Renminbi (“RMB”) and United States dollars placed with banks in the PRC and Hong Kong.Those denominated in RMB are not freely convertible into foreign currencies, and the remittance of these funds out of the PRC is subject to exchange control restrictions imposed by the PRC government.The remaining insignificant balance of cash and cash equivalents were denominated in Hong Kong dollars. 8 Restricted Cash Restricted cash represents amounts set aside by the Company in accordance with the Company’s debt agreements with certain financial institutions.These cash amounts are designated for the purpose of paying down the principal amounts owed to the financial institutions, and these amounts are held at the same financial institutions with which the Company has debt agreements in the PRC.Due to the short-term nature of the Company’s debt obligations to these banks, the corresponding restricted cash balances have been classified as current assets in the consolidated financial statements Allowance for doubtful accounts The Company establishes an allowance for doubtful accounts based on management’s assessment of the collectability of accounts receivable.A considerable amount of judgment is required in assessing the amount of the allowance.The Company considers the historical level of credit losses of all segments (pharmaceutical distribution, retail pharmacy and manufacturing) and applies percentages to aged receivable categories.The Company makes judgments about the creditworthiness of each customer based on ongoing credit evaluations, and monitors current economic trends that might impact the level of credit losses in the future.If the financial condition of the customers were to deteriorate resulting in their inability to make payments, a higher allowance may be required. Based on the above assessment, during the reporting periods, management establishes the general provisioning policy to make allowance equivalent to 40% of gross amount of accounts receivable due between half and one year and 100% of gross amount of accounts receivable due over 1 year for all segments.Additional specific provision is made against accounts receivable whenever they are considered to be doubtful. Bad debts are written off when identified.The Company extends unsecured credit to customers ranging from three to six months in the normal course of business.The Company does not accrue interest on accounts receivable. Inventories Inventories are stated at the lower of cost or market value.Cost is determined on a weighted average basis and includes all expenditures incurred in bringing the goods to a saleable condition.The Company’s reserve requirements generally fluctuate based on projected inventory demand, market conditions and product life cycles.In determining the adequate level of inventories to have on hand, management projects inventory demand and compares it to the current or committed inventory levels.Inventory quantities and expirationdates are regularly reviewed and provisions for excess or obsolete inventory are recorded based on the expiration dates and the Company’s forecast of demand and market conditions. No provision for excess or obsolete inventory was deemed necessary as of June 30, 2012 and December 31, 2011. Property, plant and equipment Property, plant and equipment are stated at cost less accumulated depreciation.Cost includes the purchase price of the asset and other costs incurred to place the asset into service. 9 Depreciation is computed by using the straight-line method over estimated useful lives.The principal depreciation rates are as follows: Annual rate Residual value Buildings 2.54% - 9.84 % Nil - 2 % Plant and machinery 7% - 18.4 % Nil - 10 % Motor vehicles 6% -18.4 % 10 % Furniture, fixtures and equipment 6% -18.4 % 10 % Construction in progress mainly represents expenditures related to the renovations of retail stores and office expansion.All direct costs are capitalized as construction in progress.No depreciation is provided with respect to construction in progress. Maintenance and repairs are expensed as incurred.Cost and related accumulated depreciation of property sold or otherwise disposed of are removed from the accounts and any resulting gain or loss is included in non-operations. Goodwill and intangible assets The Company applies the provisions of FASB ASC 805, “Goodwill and Intangible Assets”.Under FASB ASC 805, goodwill and intangible assets with indefinite useful lives are not amortized, but instead are tested for impairment at least annually. Goodwill, with an infinite useful life, is stated at cost less any accumulated impairment. Pharmaceutical licenses, customer contracts, trademarks, technology know-how and patents are stated at cost less accumulated amortization.Amortization is computed by using the straight-line method over their useful lives as follows: Pharmaceutical licenses 10 years Customer contracts, trademarks, technology know-how and patents 1-3 years Land use rights Land use rights are stated at cost less accumulated amortization.Amortization is computed byusing the straight-line method over the terms of the leases of 40 to 70 years obtained from the relevant PRC land authority. Impairment of long-lived assets Long-lived assets are tested for impairment in accordance with FASB ASC 360-10-45 “Impairment or Disposal of Long-Lived Assets.”The Company periodically evaluates potential impairment whenever events or changes in circumstances indicate that the carrying amount of the assets may not be recoverable.The Company recognizes impairment of long-lived assets in the event that the net book value of such assets exceeds the future undiscounted cash flows attributable to such assets.During the reporting periods, the Company has not identified any indicators that would require testing for impairment. 10 Revenue recognition Revenue from the sales of the Company’s products in the pharmaceutical distribution and manufacturing segments is recognized upon customer acceptance.This occurs at the time of delivery to the customer, provided persuasive evidence of an arrangement exists, such as a signed sales contract.The significant risks and rewards of ownership are transferred to the customers at the time when the products are delivered and there is no significant post-delivery obligation to the Company.In addition, the sales price is fixed or determinable and collection is reasonably assured.The Company does not provide customers with contractual rights of return for products.When there are significant post-delivery performance obligations, revenue is recognized only after such obligations are fulfilled.The Company evaluates the terms of each sales agreement with the customer in order to determine whether any significant post-delivery performance obligations exist.Currently, sales under both the pharmaceutical distribution and manufacturing segments do not include any terms which may impose any significant post-delivery performance obligations on the Company. Revenue from sales of the Company’s products in the retail pharmacy segment is recognized upon customer acceptance.This occurs at the time when the product is purchased by the retail customers at the Company’s retail stores, and there is no significant post-delivery obligation, and collection is reasonably assured.The Company does not have a return policy allowing customers to return the products sold.When there are any significant post-delivery performance obligations, revenue is recognized only after such obligations are fulfilled.The Company evaluates the rules and regulations relating to the retail sales of drugs in the PRC in order to determine whether any significant post-delivery performance obligations exist.Currently, the rules and regulations relating to the retail sales of drugs in the PRC do not include any provisions which may impose significant post-delivery performance obligations on the Company. Revenue from the sales of the Company’s product represents the invoiced value of goods, net of the value-added tax (VAT).All of the Company’s products sold in the PRC are subject to a Chinese value-added tax at a rate of 17 percent of the gross sales price.This VAT may be offset by the VAT paid by the Company on raw and other materials that are included in the cost of producing the Company’s finished products. Advertising, research and development expenses Advertising and research and development expenses are expensed as incurred. Retirement benefit costs Liuzhou BCT adopted a retirement plan to provide for eligible employees who were hired prior to April 23, 2002.These eligible employees are entitled to receive certain amounts upon termination or retirement from the Company.The amounts are based on the employee’s years of service in Liuzhou BCT up to April 23, 2002.The obligation for retirement benefit costs is recorded at the present value of the cost that is expected to settle the obligation.Employees hired after April 23, 2002 are not entitled to participate in this retirement plan. 11 Shipping and handling costs Shipping and handling costs are expensed as incurred and are included in selling expenses. Vendor allowances The Company receives allowances from certain vendors.These allowances are received for a variety of buying activities, such as volume purchase allowance associated with vendor programs.Consideration received from a vendor is a reduction in the cost of the inventory and is recognized as a reduction in the cost of sales.The Company also receives promotional allowance funds for specific vendor-sponsored programs per the applicable agreements.These potential allowance funds are recognized as a reduction in the cost of sales as the program occurs. Store opening costs Costs incurred with retail store start-up costs, such as travel for recruitments, training and setup of new store openings are expensed as incurred. Dividends Dividends are recorded in the Company’s financial statements in the period when they are declared. Off-balance sheet arrangements The Company does not have any off-balance sheet arrangements. Income taxes The Company uses the asset and liability method of accounting for income taxes pursuant to FASBASC 740 "Income Taxes”.Under the asset and liability method of FASB ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statements carrying amounts of existing assets and liabilities and loss carry forwards and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Comprehensive income The Company has adopted FASB ASC 220 “Comprehensive Income”, which establishes standards for reporting and display of comprehensive income (loss), its components and accumulated balances.Components of comprehensive income (loss) include net income and foreign currency translation adjustments. 12 Concentrations of credit risk Financial instruments that potentially subject the Company to significant concentrations of credit risk consist principally of cash and cash equivalents, restricted cash, accounts receivable and amounts due from related companies.As of June 30, 2012 and December 31, 2011, substantially all of the Company’s cash and cash equivalents and restricted cash were held by major financial institutions located in the PRC, which management believes are of high credit standing.With respect to accounts receivable, the Company extends credit based on an evaluation of the customer’s financial condition.The Company generally does not require collateral for accounts receivable and maintains an allowance for doubtful accounts for accounts receivable. During the six months ended June 30, 2012 and 2011, no single customer accounted for 10% or more of the Company’s consolidated sales and no single customer constituted 10% or more of the Company’s accounts receivable as of June 30, 2012 and December 30, 2011. Foreign currency translation The functional currency of the Company is RMB which is not freely convertible into foreign currencies.The Company maintains its financial records in the functional currency.Monetary assets and liabilities denominated in currencies other than the functional currency are translated into the functional currency at rates of exchange prevailing at the balance sheet date.Transactions denominated in currencies other than the functional currency are translated into the functional currency at the exchange rates prevailing at the dates of the transaction.Exchange gains or losses arising from foreign currency transactions are included in the determination of net income for the respective periods. Assets and liabilities of the Company’s operations are translated into the reporting currency, United States dollars, at the exchange rate in effect at the balance sheet dates.Revenue and expenses are translated at average rates in effect during the reporting periods.The resulting translation adjustment is reflected as accumulated other comprehensive income, a separate component of stockholders’ equity in the statement of stockholders’ equity. Basic and diluted earnings per share The Company reports basic earnings per share in accordance with FASB ASC 260 “Earnings Per Share”.Basic earnings per share is computed using the weighted average number of shares outstanding during the periods presented.The weighted average number of shares of the Company represents the common stock outstanding during the reporting periods.Diluted earnings per share is computed using the weighted average number of common shares outstanding during the periods plus the effect of any dilutive securities outstanding during the periods. Fair value of financial instruments FASB ASC 820 “Fair Value and Derivatives” requires the disclosure of the estimated fair value of financial instruments including those financial instruments for which the fair value option was not elected.The carrying amounts of the financial assets and liabilities approximate their fair values due to short maturities or the applicable interest rates approximate the current market rates. 13 4.Income taxes United States The Company is subject to the United States of America tax law at tax rates up to 38%.No provision for the US federal income taxes has been made as the Company had no taxable income under this jurisdiction for the reporting periods. BVI Ingenious was incorporated in the BVI and, under the current laws of the BVI, is not subject to income taxes. Hong Kong Forever Well is subject to the Hong Kong Profits tax at a tax rate of 16.5%.No provision for the Hong Kong Profits tax has been made as the Company had no taxable income under this jurisdiction since its incorporation. PRC Corporate income tax (“CIT”) to Liuzhou BCT, BCT Retail and Hefeng Pharmaceutical is charged at a rate of 25%. 5.Earnings per share Basic earnings per share has been computed using the weighted average number of common shares outstanding.Potential dilutive shares are excluded from the computation of earnings per share as average market price of the Company’s common stock did not exceed the weighted average exercise price of such options, warrants, and preferred shares, and to have included them would have been anti-dilutive.Accordingly, the basic and diluted earnings per share are the same. 6.Inventories June 30, December 31, Raw materials $ $ Work-in-progress Finished goods $ $ 14 7.Goodwill and other Intangible assets, net June 30, December 31, Goodwill Acquisitions of retailstores $ $ Acquisition of Hefeng Total $ $ Other intangible assets Pharmaceutical licenses $ $ Customer contracts Trademarks, technology know-how, and patents Accumulated amortization (546,912 ) (503,124 ) Net $ $ During the six months ended June 30, 2012 and 2011, amortization of intangible assets amounted to $43,963 and $51,883, respectively. 8. Property, plant and equipment, net Property, plant and equipment are stated at cost, as follows: June 30, December 31, Buildings $ $ Plant and machinery Furniture, fixtures and equipment Motor vehicles Accumulated depreciation ) ) Construction in progress $ $ (a)An analysis of buildings, plant and machinery pledged to banks for banking loans (note 12(d)(i)) is as follows : June 30, December 31, Buildings $ $ Accumulated depreciation ) ) $ $ 9.Land use rights June 30, December 31, Land use rights $ $ Accumulated amortization ) ) $ $ 15 The Company has obtained land use rights from the relevant PRC land authority for periods ranging from 40 to 70 years to use the land on which the office premises, production facilities and warehouse of the Company are situated.As of June 30, 2012 and December 31, 2011, land use rights with carrying amount of $4,490,824 and $1,127,907, respectively were pledged to a bank for the bank loans granted to the Company (note12(d)(ii)). During the six months ended June 30, 2012 and 2011, amortization amounted to $167,246 and $137,863, respectively. 10.Amounts due to directors The amounts due to directors are unsecured and repayable on demand.The balances are interest free, except for the amounts of $22,152 as of June 30, 2012 and $47,136 as of December 31, 2011, which were interest bearing at a fixed rate of 24% per annum. 11.Amounts due from/to related companies The related companies are controlled by certain of the Company’s directors including Mr. Huitian Tang, the Company’s Chief Executive Officer and Chairman. These amounts due from or to related companies are interest-free, unsecured and payable on demand. 12.Secured bank loans June 30, December 31, Short-term loans - note 12(a) $ $ Current maturities of long-term bank loan $ $ Long-term bank loans - note 12(b) $ $ Less: current maturities ) ) $ $ (a) The weighted average interest rates for short-term loans as of June 30, 2012 and December 31, 2011 were 7.51% and 7.73% per annum, respectively. (b) The long-term loans as of June 30, 2012 bear interest rates from 8.32% which are adjusted on an annual basis in accordance with the loan rates published by the People’s Bank of China. (c)
